Citation Nr: 0824670	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-29 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for plantar fasciitis with 
bilateral bunion deformity, rated as 10 percent disabling.  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to 
November 1982 and from April 1986 to February 1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2006 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). 


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's disability has been rated under diagnostic code 
5284.   However, this code contemplates unilateral 
involvement.  Similarly, hallux valgus is to be rated for 
unilateral involvement.  The Board has reviewed the rating 
decisions and the Statements of the Case.  The basis of the 
rating (assigning a 10 percent evaluation for bilateral 
involvement) is not known. 

Accordingly, the case is REMANDED for the following action:

The AOJ shall prepare a document that 
clearly identifies the basis of the 10 
percent evaluation.  The appropriate 
diagnostic code must be used and if the 
code contemplates unilateral involvement, 
the document should clearly establish the 
rating for each foot.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




